DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 04/18/2022 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-5, 7, 16 of copending Application No. 17307121 with a PGPub of 20200155750. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having wave structure with Wenzel-Cassie domain.
Claim 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 11-13 of copending Application No. 16524367 with a PGPub of 20200032112. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having wave structure with Wenzel-Cassie domain.
Claim 1-5 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 12, 19 of copending Application No. 16690701 with a PGPub of 20200155292. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having wave structure with Wenzel-Cassie domain.
Claim 1, 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 18-20 of copending Application No. 16690701 with a PGPub of 20210340412. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose microstructure surface having capillary action with surfactant.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hulseman et al. (US20170014111).




Example 6 of instant application in Fig 9

    PNG
    media_image1.png
    475
    683
    media_image1.png
    Greyscale

As to claim 1. Hulseman et al. discloses a device having a microstructure surface (see e.g. Fig 3, Par. 84) comprising: 

    PNG
    media_image2.png
    598
    614
    media_image2.png
    Greyscale

a first surface having at least a first distinct region and a second distinct region, the first distinct region comprising a first microstructure having a first surface energy, the second distinct region comprising a second microstructure having a second surface energy (see e.g. comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application); 
the first surface operable to develop a spatially varying energy gradient at an interface region between the first surface and a target surface wherein the target surface has a liquid disposed thereon (see e.g. comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application, Par. 23 of Hulseman et al.).
Surface Energy are properties as the result of surface microstructure. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In rePayne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In rePapesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In reDillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c). MPEP 2144.09 
As to claim 2. Hulseman et al. discloses the device of claim 1 wherein at least one of the first microstructure or the second microstructure is configured to develop at least one Wenzel-Cassie domain when in contact with the liquid (see e.g. Par. 44, Par. 48, 101).
As to claim 3. Hulseman et al. discloses the device of claim 2 wherein the at least one Wenzel-Cassie domain and the at least one spatially varying energy gradient develop contact angle confusion when the device is shear translated with respect to the target surface (see e.g. contact angle confusion is the result/property of microstructure, comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application. shear was created in Par. 108).
As to claim 4. Hulseman et al. discloses the device of claim 1 wherein at least one of the first microstructure or the second microstructure is configured to develop a spatially varying surface energy gradient by capillary action (see e.g. he rounded peaks define areas of increased pressure when substrate 10 is applied against a liquid covered surface that promote a transition of liquid droplets from a suspended Cassie-Baxter state to a Wenzel fully wetted state among at least said first and second sets of micro features).
As to claim 5. Hulseman et al. discloses the device of claim 1 wherein at least one of the first microstructure or the second microstructure is configured to develop Schallamach wave trapping (see e.g. comparison between Fig ¾ of Hulseman et al. and Fig 9 of instant application, Par. 41 of instant application).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hulseman et al. (US20170014111), and further in view of Coleman et al. (US 9804607)
As to claim 6. Hulseman et al. does not discloses the device of claim 1 wherein at least a portion of the first surface comprises a surfactant disposed thereon and the spatially varying energy gradient is developed at least in part by the surfactant.
Coleman et al. discloses a microstructure fluid transfer component film can have surfactant on the structure layer wherein surfactant can increase durability and adjust the properties of the fluid transfer component in line 10-20, 55-68 in column 6, line 1-15 in column 24. 
Both Hulseman et al. and Coleman et al. are analogous in the field of microstructure surface that can transfer fluid, it would have been obvious for a person with ordinary skills in the art to modify at least a portion of the first surface of Hulseman et al. with surfactant as taught by Coleman et al. such that microstructure layer can have surfactant on the structure layer wherein surfactant can increase durability and adjust the properties of the fluid transfer component as suggested in line 10-20, 55-68 in column 6, line 1-15 in column 24 of Coleman et al. 
As the result, the spatially varying energy gradient of Hulseman et al. in view of Coleman et al is developed at least in part by the surfactant is also met. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bluecher et al. (US 20180147321)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached Mon, Tue, Wed, Thur 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Primary Examiner, Art Unit 1783